Citation Nr: 1341942	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service-connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2007 decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  A September 2013 Supplemental Statement of the Case denied the Veteran's claim of service-connection for a left ankle disability on a secondary basis to his service-connected right ankle disability.  
 
 The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted an alternate theory of entitlement based on secondary service connection.  He contends that his left ankle condition has been caused by his service-connected right ankle due to a favoring of his right ankle.  See July 24, 2013 Statement of Representative in Appeals Case.

The Board notes the May 2013 VA left ankle examiner provided a negative etiology opinion concerning the theory of direct service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2013 ankle examiner did not offer an opinion regarding secondary service connection.  In light of this deficiency, a new opinion should be provided to determine the nature and etiology of any current left ankle condition, taking into account the pertinent evidence, including the Veteran's lay statements of the impact of a favoring of his left ankle due to his service-connected right ankle disability.  


Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO should then return the claims file to the May 2013 VA examiner to determine the etiology of the Veteran's left ankle disability on a direct or secondary basis.  If the examiner determines that an additional examination is necessary, or if the May 2013 VA examiner is unavailable, an examination to address the below questions should be scheduled. 

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following inquiry: 

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's left ankle disability, is (1) etiologically related to his active service or (2) caused or permanently worsened (aggravated) by his service-connected disabilities?  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Then, the claim for service connection of a left ankle disability must be readjudicated, including on a secondary service connection basis.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


